Exhibit 10.10

 

LICENSE AGREEMENT

 

This License Agreement (“AGREEMENT”) is made as of this 13th day of December,
2004 (the “EFFECTIVE DATE”), by and between ABBOTT LABORATORIES, an Illinois
corporation, with its principal office at 100 Abbott Park Road, Abbott Park,
Illinois 60064 (“ABBOTT”), and ADVANCED LIFE SCIENCES HOLDINGS, INC., a Delaware
corporation, with its principal office at 1440 Davey Road, Woodridge, Illinois
60517 (“ALS”).

 

WITNESSETH

 

WHEREAS, Abbott is the holder of certain patent applications and patents
(“PATENTS,” as more fully defined below) relating to the Compounds (as defined
below);

 

WHEREAS, Abbott also possesses Know-How (as defined below) relating to the
Compounds; and

 

WHEREAS, ALS wishes to obtain, and Abbott wishes to grant to ALS, an exclusive
license in the Territory (as defined below) under Abbott’s Technology (as
defined below) for the development, manufacture and commercialization of
Products for Pharmaceutical Uses (as defined below).

 

NOW THEREFORE, in consideration of the mutual obligations and promises as set
forth herein, the parties do hereby agree as follows:

 

1.                                       DEFINITIONS. As used in this Agreement,
the following terms shall have the following respective meanings:

 

1.1                                 “ABBOTT TECHNOLOGY” means the Patents and
Know-How.

 

1.2                                 “AFFILIATE” means any corporation, company,
partnership, joint venture and/or other entity which controls, is controlled by,
or is under common control of either party hereto. For purposes of this
definition, control shall mean direct or indirect ownership of more than fifty
percent (50%) of the stock or participating shares entitled to vote for the
election of directors (but only as long as such ownership exists).

 

1.3                                 “COMPOUND A” means the compound known as
ABT-773, its enantiomers, racemates, isomers and any pharmaceutically acceptable
salt or complex thereof, in its current and any other formulation, and including
any Prodrugs and active metabolites, whether made before or after the Effective
Date.

 

1.4                                 “COMPOUND B” means the compound known as
ABT-210, its enantiomers, racemates, isomers and any pharmaceutically acceptable
salt or complex thereof, in its current and any other formulation, and including
any Prodrugs and active metabolites, whether made before or after the Effective
Date.

 

1.5                                 “COMPOUNDS” shall mean Compound A and
Compound B, collectively.

 

--------------------------------------------------------------------------------


 

1.6                                 “CONFIDENTIAL INFORMATION” means any and all
information or data relating to either Compound A or Compound B and/or Product
which, in the course of carrying out a provision of this Agreement, a party
discloses to the other party, its employees or representatives, whether in
writing, orally or by observation, including, without limitation, all
scientific, clinical, technical, commercial, financial and business information
and Know-How, and other information or data considered confidential in nature.
Subject to SECTION 7.1 hereof, Abbott shall hold in confidence and shall not
directly or indirectly disclose or provide to any third party Confidential
Information pertaining to Compound A, Compound B or Abbott Technology without
ALS’s prior written consent. Confidential Information shall not include
information or any portion thereof which:

 

(a)                                  is known to the receiving party at the time
of disclosure hereunder and documented by written records made prior to the date
of such disclosure;

 

(b)                                 is subsequently disclosed to the receiving
party by an unaffiliated third person who has the right to make such disclosure;

 

(c)                                  becomes patented, published or otherwise
part of the public domain other than through the acts of the receiving party; or

 

(d)                                 is independently developed by or for the
receiving party by person(s) having no knowledge of such information as
evidenced by its written records.

 

1.7                                 “EFFECTIVE DATE” shall have the meaning
ascribed to such term in the opening paragraph of this Agreement.

 

1.8                                 “EXCLUSIVE LICENSE” means a license that
operates to exclude all others, including Abbott.

 

1.9                                 “FIRST COMMERCIAL SALE” means the first sale
of Product in the Territory, after Regulatory Approval, by ALS or its Affiliates
(or their sublicensee(s)) to any unaffiliated third party as evidenced by the
selling party’s invoice or other relevant document provided to such third party.
A sale to an unaffiliated third party shall not include quantities delivered
solely for research purposes, for clinical trials or quantities distributed as
free samples

or promotions.

 

1.10                           “KNOW-HOW” means any proprietary technology,
information, methods of use, processes, techniques, ideas or inventions (other
than the Patents) owned, possessed or used by Abbott as of the Effective Date
which is directly related to or directly used in connection with Compound A or
Compound B or the manufacture of Compound A, Compound B and/or Product,
including all trade secrets and any other technical information relating to
development, use or sale of Compound A, Compound B and/or Product, provided that
Abbott has the right to license and/or sublicense to ALS. To the extent that any
such Know-How relates to other compounds in addition to Compound A and/or
Compound B, Know-How shall only include that portion of the Know-How exclusively
relating to Compound A and/or Compound B.

 

2

--------------------------------------------------------------------------------


 

1.11                           “NDA” means an application (whether original,
supplementary or abbreviated) to the applicable Regulatory Authority in a
country of the Territory, for Regulatory Approval. An NDA, together with all
supplemental filings referencing the initial NDA filing, shall be deemed one and
the same NDA for all purposes of this Agreement.

 

1.12                           “NET SALES” means gross sales of Product by ALS,
by any Affiliates of ALS, or by any sublicensees of ALS, to unrelated third
parties, in arm’s length transactions, including, but not limited to,
pharmaceutical wholesalers, managed healthcare organizations, pharmacies,
hospitals or dispensing physicians, less any of the following charges or
expenses that are incurred in connection with gross sales of the Product to such
entities/persons

during the Term:

 

(a)                                  discounts, including cash discounts,
customary trade allowances or rebates actually taken, governmental rebates,
chargebacks, and group purchasing management fees of up to three percent (3%)
for formulary access;

 

(b)                                 credits or allowances given or made for
rejection, recall or return of previously sold Product actually taken;

 

(c)                                  any tax or government charge, duty or
assessment (including any tax such as a value added or similar tax or government
charge) levied on the sale, transportation or delivery of Product when included
on the invoice or other written document between the parties as payable by the
purchaser and collectable by ALS, its Affiliate or sub-licensee; and

 

(d)                                 freight, postage, transportation, insurance
and duties on shipment of Product when included on the invoice or other written
document between the parties as payable by the purchaser and collectable by ALS,
its Affiliates or sublicensees.

 

With respect to any gross sales of Product by ALS, by any Affiliates of ALS, or
by any sublicensees of ALS, to unrelated third parties in non-arm’s length
transactions, “Net Sales” per unit of Product shall be determined by using the
“Net Sales” per unit of Product in arm’s length transactions for the same
reporting period.

 

1.13                           “PATENTS” means the patent applications and
patents listed in EXHIBIT A hereto and any patents issuing upon such patent
applications, any amendments thereto, foreign equivalents in the Territory, and
any and all substitutions, extensions, additions, reissues, re-examinations,
renewals, divisions, continuations, continuations-in-part or supplementary
protection certificates derived from or relating thereto.

 

1.14                           “PHARMACEUTICAL USES” means any therapeutic use
of Compound A, Compound B and/or Product in any formulation or dosage form for
the management of a disease or condition of humans.

 

3

--------------------------------------------------------------------------------


 

1.15                           “PRODRUG” means any compounds which, following
administration, are actively converted in the body to Compound A or Compound B.

 

1.16                           “PRODUCT” means any formulation containing either
Compound A or Compound B.

 

1.17                           “REGULATORY APPROVAL” means all governmental
approvals and authorizations necessary for the manufacture and commercial sale
of a Product in a country of the Territory, including, but not limited to,
marketing authorization, pricing approval and pricing reimbursement, as
applicable.

 

1.18                           “REGULATORY AUTHORITY” means the United States
Food and Drug Administration (“FDA”) or any successor entity and its equivalent
in other countries of the Territory, including, but not limited to, EMEA.

 

1.19                           “TERM” means the period commencing on the
Effective Date and ending as set forth in Section 9.1 below.

 

1.20                           “TERRITORY” means the entire world, except Japan.

 

1.21                           “VALID CLAIM” means a claim of an unexpired
issued Patent that has not been withdrawn, canceled or disclaimed nor held
invalid or unenforceable by a court or government agency of competent
jurisdiction in an unappealed or unappealable decision.

 

2.                                       LICENSE GRANT. Subject to the terms and
conditions of this Agreement, Abbott hereby grants to ALS an Exclusive License
in the Territory, under Abbott Technology, for all Pharmaceutical Uses, with the
right to grant sublicenses pursuant to SECTION 5.5 hereof, to (i) research,
develop, make or have made, Compound A, Compound B and Product(s); (ii) apply
for and obtain Regulatory Approvals, all as may be required to manufacture and
commercialize Product(s); and (iii) register, use, import/export, market, offer
to sell and sell, Product(s) and Compound A and Compound B.

 

3.                                       INFORMATION; EXCLUSIVITY.

 

3.1                                 DELIVERY OF INFORMATION/CONSULTATION WITH
ABBOTT PERSONNEL.

 

(a)                                  On or before December 31, 2004, Abbott
shall, to the extent it has not already done so, deliver to ALS the information
under Abbott’s and its Affiliates’ control involving the Compounds constituting
Patents and Know-How excluding any attorney-client privileged information.
Abbott shall also, promptly after the Effective Date, transfer to ALS Abbott’s
interests in Investigational New Drug application no. 57,836, such transfer
being subject, in all respects, to applicable Regulatory Approvals.

 

(b)                                 From the Effective Date until the six
(6) month anniversary of the Effective Date (the “CONSULTATION PERIOD”), Abbott
shall make its

 

4

--------------------------------------------------------------------------------


 

technical personnel familiar with the development of Compound A and/or Compound
B available to ALS upon its request for reasonable consultation at reasonable
times and places. ; provided, however, that Abbott shall not be obligated to
make any such personnel available at any particular time if in doing so it would
interfere with Abbott’s business operations (the “CONSULTATION SERVICES”).
During the Consultation Period, Abbott shall provide a maximum of one hundred
twenty (120) man hours of Consultation Services (to the extent not utilized
under that certain Option Agreement between Abbott and ALS dated as of
October 29, 2004, as amended). The first one hundred and twenty (120) man hours
of such Consultation Services shall be GRATIS to ALS and thereafter, ALS shall
pay Abbott $275.00 per hour (the “CONSULTATION RATE”) for such Consultation
Services. Abbott shall provide such Consultation Services on an “as is” basis,
without any representation or warranty as to accuracy, completeness or quality.
ALS shall have sole responsibility for its decision to take or not take any
action based upon such Consultation Services, and for the effect and
consequences of such actions or inactions. If, after the Consultation Period,
ALS requires any additional Consulting Services, ALS shall make a request for
such services in writing. Abbott shall not be obligated to provide such
additional Consultation Services but it shall not unreasonably withhold such
Consultation Services from ALS. Any such additional Consultation Services shall
be billed at the Consultation Rate. ALS agrees to reimburse Abbott for all
reasonable out-of-pocket expenses, if any, incurred by Abbott in providing the
Consultation Services. Abbott shall invoice ALS for such expenses and ALS shall
pay such invoices with thirty (30) days of its receipt thereof.

 

4.                                       PURCHASE OF ABBOTT INVENTORY OF
CLINICAL SUPPLIES, BULK COMPOUND AND CHEMICAL INTERMEDIATES.

 

4.1                                 PURCHASE OF INVENTORY. ALS shall purchase
approximately 1,125 kg. of bulk Compound A (the “Inventory”).

 

4.2                                 PURCHASE PRICE.

 

(a)                                  ALS shall pay to Abbott, as the purchase
price for the Inventory to be purchased under this ARTICLE 4, the aggregate
amount of Ten Million Dollars ($10,000,000), payable as follows: (a) Two Million
Dollars ($2,000,000) upon the execution of this Agreement, (b) Seven Million
Dollars ($7,000,000) on or before May 1, 2005 and (c) One Million Dollars
($1,000,000) on or before June 30, 2005. Abbott shall ship approximately a pro
rata portion of the Inventory to ALS upon receipt of each of the foregoing
payments (i.e. approximately twenty percent

 

5

--------------------------------------------------------------------------------


 

(20%) of the Inventory shall be shipped by Abbott upon receipt of the initial
payment of Two Million Dollars ($2,000,000)) unless otherwise agreed by the
parties in writing.

 

4.3                                 TESTING OF INVENTORY. At any time after the
Effective Date, ALS shall have the right to have its personnel present to
witness the removal and testing of samples of the Inventory. Abbott shall make
reasonable efforts to provide ALS with advance notice of such testing and
sampling. ALS shall have the right to review and take copies of the test records
relating to such sampling and testing. Abbott shall use reasonable commercial
efforts to complete the tests described in the Schedule of Release Specification
Tests set forth in EXHIBIT B no later than the December 6, 2004. If, using the
tests described in the Schedule of Release Specification Tests, it is determined
that GREATER THAN OR EQUAL TO ninety percent (90%) of the Inventory meets the
release specifications set forth in the Schedule of Release Specification Tests
set forth in Exhibit B, ALS shall be deemed to have accepted the Inventory. If,
in the alternative, it is determined that LESS THAN ninety percent (90%) of the
Inventory meets the release specifications set forth in the Schedule of Release
Specification Tests set forth in Exhibit B, ALS shall be deemed to have accepted
the Inventory; provided, however, that ALS and Abbott shall thereafter negotiate
in good faith a reduction in the purchase price for the Inventory that is
commensurate with such shortfall in Inventory. ALS shall have the right to
submit the results of the Release Specification Tests set forth in Exhibit B to
a Regulatory Authority.

 

5.                                      
DEVELOPMENT/MANUFACTURING/MARKETING/DISTRIBUTION BY ABBOTT/OTHER.

 

5.1                                 CLINICAL DEVELOPMENT. ALS shall use
commercially reasonable and diligent efforts to develop the Compounds for one or
more treatment indications. For purposes of this SECTION 5.1(a), development of
an indication shall be deemed to have commenced upon enrollment of the first
subject in the first clinical study for an indication using the formulation
selected for clinical development. ALS shall have sole responsibility for
designing, conducting and paying for the cost of the clinical development of
Product and shall use commercially reasonable efforts to diligently conduct such
clinical development.

 

5.2                                 COMMERCIALIZATION. ALS shall, assuming
Regulatory Approval, use commercially reasonable efforts to commercialize
Product in the United States and the European Union by itself or through its
Affiliates and sublicensees, using at least that level of effort as a
pharmaceutical company of comparable size and resources would use with similar
compounds.

 

6

--------------------------------------------------------------------------------


 

5.3                                 MARKETING. ALS shall have sole
responsibility for marketing Product, including entering into any co-marketing
and/or co-promotion arrangements. ALS shall distribute all Product samples in
the United States in accordance with the Prescription Drug Marketing Act.

 

5.4                                 MANUFACTURING. ALS and its Affiliates shall
have sole responsibility for manufacturing Product.

 

5.5                                 SUBLICENSING. ALS may sublicense its rights
under this Agreement at any time without obtaining Abbott’s consent.

 

5.6                                 DISTRIBUTION BY ABBOTT. If ALS determines
that Product should be marketed or distributed by ALS and a co-marketer or a
co-distributor in any country or countries of the Territory, it shall grant
Abbott a “Right of First Negotiation” (as hereinafter defined) to become the
co-marketer or co-distributor with ALS, in such countries. If ALS determines
that Product should be marketed by a sole distributor in any country or
countries of the Territory, it shall grant Abbott the “Right of First
Negotiation” to become the exclusive distributor in such countries. “RIGHT OF
FIRST NEGOTIATION” shall mean the exclusive right, for a period of ninety (90)
days, to negotiate with ALS to agree upon and execute a definitive agreement to
become the co-marketer, co-distributor or exclusive distributor, as the case may
be. ALS and Abbott shall negotiate in good faith with each other during such
period. Such period shall commence on the receipt of notice by Abbott from ALS
that ALS has determined how a Product will be marketed in any one or more
specified countries and specifying whether such marketing shall be done by
co-marketing, co-distribution, or exclusive distribution. If such ninety (90)
day period expires and a definitive agreement has not been executed with respect
to the country or countries specified in such notice, ALS shall thereafter have
no obligation to Abbott with respect to co-marketing, co-distribution or
exclusive distribution in such country or countries.

 

6.                                       FINANCIALS.

 

6.1                                 MILESTONES. ALS shall make the following
milestone payments to Abbott within twenty (20) business days of the following
events:

 

7

--------------------------------------------------------------------------------


 

MILESTONE

 

PAYMENT

 

 

 

 

 

The earlier to occur of October 31, 2005 or the commencement of clinical trials
(administration to first patient) of Compound A or Compound B by ALS

 

$

5,000,000

 

 

 

 

 

Submission of an NDA for Compound A or Compound B for the United States. In the
event that ALS submits an NDA for Compound A or Compound B to the European Union
prior to submission in the United States, ALS shall pay to Abbott one half (1/2)
of the milestone due under this term upon submission to the European Union and
the balance of this milestone shall become due upon submission of an NDA for
Compound A or Compound B in the United States.

 

$

10,000,000

 

 

 

 

 

Receipt of Regulatory Approval of Compound A or Compound B in the United States.
In the event that ALS receives Regulatory Approval of Compound A or Compound B
in the European Union prior to receipt of Regulatory Approval in the United
States, ALS shall pay to Abbott one half (1/2) of the milestone due under this
term upon Regulatory Approval in the European Union and the balance of this
milestone shall become due upon receipt of Regulatory Approval of Compound A or
Compound B in the United States.

 

$

30,000,000

 

 

6.2                                 ROYALTY PAYMENTS.

 

(a)                                  RUNNING ROYALTY. Beginning with the First
Commercial Sale by ALS, any Affiliates or sublicensees of ALS, ALS shall pay to
Abbott, on a country-by-country basis, a royalty of (i) nineteen percent (19%)
on Net Sales, with respect to which, but for the license granted hereunder, the
manufacture, use or sale of Product would infringe a Valid Claim in such
country. and (ii) nine and one-half percent (9.5%) on Net Sales for all other
countries; provided, however, that ALS shall not be obligated to pay any
royalties for countries in which all Valid Claims have expired; and provided
further, however, that (A) ALS shall only be obligated to make payments under
this Section 6.2(a)(ii), on a country-by-country basis for a period of seven
(7) years from the date of the First Commercial Sale in each such country and
(B) ALS shall not be obligated to pay the nine and one-half percent (9.5%)
royalty established in Section 6.2 (a)(ii) in a given country in the event that
all Covering Claims are deemed invalid by the judicial authority in such country
effective as of the date that the last Covering Claim is finally deemed invalid.
For purposes of this Section 6.2(a), the term “Covering Claim” shall mean a
claim contained in any of the Patents that would be infringed but for the
Exclusive License granted hereunder.

 

8

--------------------------------------------------------------------------------


 

(b)                                 ROYALTY REPORTS AND PAYMENTS. Beginning with
the First Commercial Sale anywhere in the Territory, within forty-five (45) days
after the end of each calendar quarter, ALS shall prepare and deliver to Abbott
a report detailing the calculation of Net Sales in the Territory, on a
country-by-country basis, for such just ended quarter along with the calculation
of royalties due thereon pursuant to SECTION 6.2(a) above. Each report shall be
accompanied by full payment in U.S. dollars of the royalties shown thereon to be
due. In the event that conversion from foreign currency is required in
calculating a royalty payment hereunder, the exchange rate used shall be the
average of the bid and ask rates in effect at the end of the last business day
of the applicable quarter for which royalties are calculated, as reported by THE
WALL STREET JOURNAL (Midwest Edition), or a substantially similar global
publication if THE WALL STREET JOURNAL (Midwest Edition) is no longer published.

 

(c)                                  BOOKS AND RECORDS/AUDIT RIGHTS. ALS shall
keep, and shall cause its Affiliates and sublicensees to keep, books and records
accurately showing all Products manufactured, used or sold under the terms of
this Agreement. The relevant portions of such books and records shall be open to
inspection by representatives of (i) Abbott and (ii) either or both of the two
(2) third parties that Abbott certifies that had as of the Effective Date of the
Option Agreement between Abbott and ALS a legitimate financial interest in
either of the Compounds, at Abbott’s cost, solely for the purposes of
determining the correctness of the royalties payable under this Agreement. Such
audit, conducted no more than one time per calendar year, shall be during normal
business hours after reasonable advance notice and subject to customary
confidentiality provisions. In the event an audit shows a deficiency to be due,
ALS shall immediately pay such deficiency along with the reasonable costs and
expenses of the audit if the deficiency is more than five percent (5%) of the
amount due during such audited period. If the audit shows that an excess was
paid, ALS may deduct the amount of such excess from the next payment due. Such
books and records shall be preserved for a period of at least three (3) years
after the date of the royalty payment to which they pertain, and no audit may be
conducted with respect to royalties due in any calendar year that is more than
two (2) years preceding the calendar year in which the audit is being conducted.
Books and records for a given calendar year may only be audited once. Any third
party exercising its audit rights under this Section 6.2 shall enter into a
confidentiality agreement with terms no less stringent than those contained in
this Agreement.

 

(d)                                 WITHHOLDING TAXES ON ROYALTIES. Where any
sum due to be paid to Abbott hereunder is subject to any withholding or similar
tax,

 

9

--------------------------------------------------------------------------------


 

the parties shall use reasonable efforts to do such acts and things and to sign
such documents as will enable them to take advantage of any applicable double
taxation agreement or treaty. In the event there is no applicable double
taxation agreement or treaty, or if an applicable double taxation agreement or
treaty reduces but does not eliminate such withholding or similar tax, ALS shall
pay such withholding or similar tax to the appropriate government authority,
deduct the amount paid from the amount due Abbott and secure and send to Abbott
the best available evidence of such payment sufficient to enable Abbott to
obtain a deduction for such withheld taxes or obtain a refund thereof.

 

7.                                       REPRESENTATIONS, WARRANTIES AND
COVENANTS.

 

7.1                                 REPRESENTATIONS AND WARRANTIES OF ABBOTT.
Abbott represents and warrants that:

 

(a)                                  it is duly organized, validly existing and
in good standing under the laws of Illinois, that it has full corporate power
and authority to enter into this Agreement and to carry out its provisions, and
that there are no outstanding agreements, assignments or encumbrances in
existence to which Abbott is a party or otherwise bound that are inconsistent
with the provisions of this Agreement.

 

(b)                                 the Patents have not been, and will not be,
knowingly obtained by Abbott through any activity, omission or representation
that would limit or destroy the validity of the Patents or cause the Patents to
be deemed unenforceable;

 

(c)                                  there are no actions pending or, to the
knowledge of Abbott, threatened against Abbott before any court, relating to the
Abbott Technology;

 

(d)                                 Abbott has no knowledge of the Abbott
Technology being infringed by others; and the Abbott Technology comprises all of
the patents and patent applications owned by or licensed to Abbott or its
Affiliates that claim either Compound A or Compound B, their use or manufacture;

 

(e)                                  all of the Inventory to be purchased in
accordance with ARTICLE 4 hereof (i) was manufactured in accordance with
Abbott’s internal specifications, (ii) when delivered hereunder to ALS will meet
Abbott’s release specifications for use in human clinical trials, and (iii) was
manufactured in accordance with FDA Current Good Manufacturing Practices as
defined in 21 C.F.R. Part 210;

 

10

--------------------------------------------------------------------------------


 

(f)                                    it has authorized the execution and
delivery this Agreement and the performance of its obligations hereunder and
that the execution, delivery and performance of this Agreement by it does not
require the consent, approval or authorization of or notice to, or filing or
registration with, any governmental agency or Regulatory Authority;

 

(g)                                 except for the Compounds, it currently has
not entered in any stage of human clinical trials, any compound that would fall
in the ketolide antibiotic class as such term is commonly used;

 

(h)                                 it is the sole owner or exclusive licensee
of all patent applications and patents within the Patents, provided that no
representation is made under this Section 7.1(h) (i) regarding the content,
scope, validity or enforceability of such applications or patents or any
intellectual property rights relating thereto or (ii) that engagement in the
activities described in such applications or patents does not or would not
infringe the rights of any third party;

 

(i)                                     none of its patent counsel, commercial
counsel or executive officers with responsibility for pharmaceutical matters
have knowledge (without having conducted any investigation or inquiry) of any
third party rights necessary to develop, make, use or sell Compound A or
Compound B in the Territory; and

 

(j)                                     it has not received written notice from
any third party that the manufacture or sale of the Compounds infringes the
rights of any third party.

 

7.2                                 REPRESENTATIONS AND WARRANTIES OF ALS. ALS
represents and warrants that:

 

(a)                                  it is duly organized, validly existing and
in good standing under the laws of Delaware, that it has full corporate power
and authority to enter into this Agreement and to carry out its provisions, and
that there are no outstanding agreements, assignments or encumbrances in
existence to which ALS is a party or otherwise bound that are inconsistent with
the provisions of this Agreement;

 

(b)                                 it has authorized the execution and delivery
of this Agreement and the performance of its obligations hereunder; and

 

(c)                                  the execution, delivery and performance of
this Agreement by it does not require the consent, approval or authorization of
or notice to, or filing or registration with, any governmental agency or
Regulatory Authority.

 

11

--------------------------------------------------------------------------------


 

7.3                                 INDEMNIFICATION BY ALS. ALS shall indemnify
and hold Abbott, its Affiliates and their respective directors, officers,
employees and agents harmless from and against any and all liabilities, actions,
suits, claims, demands, prosecutions, damages, costs, expenses or money
judgments finally awarded (including reasonable legal fees and costs of
investigation and litigation) (collectively, “LIABILITIES”) incurred by or
instituted or rendered against or suffered by Abbott to the extent such
Liabilities result from a third party claim arising from the sale, distribution,
transportation, handling or use of Compound A or Compound B or Product(s) in the
Territory by ALS, its Affiliates, agents or sublicensees or any health care
professional, patient or other third party, or from the willful misconduct or
the negligent acts or omissions of ALS, its Affiliates, their agents or
sublicensees or ALS’s breach of this Agreement, except to the extent such third
party claims arise out of the negligence or willful misconduct of Abbott, or any
of its Affiliates or any of their respective directors, officers, employees and
agents. Abbott shall give ALS prompt notice in writing of any such claim or
lawsuit and permit ALS to undertake sole control of the defense and settlement
thereof at ALS’s expense. In any such claim or lawsuit:

 

(a)                                  Abbott will cooperate in the defense by
providing access to witnesses and evidence available to it. Abbott shall have
the right to participate, at its expense, in any defense to the extent that in
its judgment Abbott may be prejudiced by ALS’s sole defense thereof.

 

(b)                                 Any settlement for which Abbott intends to
seek or has sought indemnification hereunder from ALS shall not be binding upon
ALS without the written consent of ALS.

 

7.4                                 INDEMNIFICATION BY ABBOTT. Abbott shall
indemnify and hold ALS, its Affiliates and their respective directors, officers,
employees and agents harmless from and against any and all Liabilities incurred
by or instituted or rendered against or suffered by ALS to the extent such
Liabilities result from a third party claim arising from the willful misconduct
or the negligent acts or omissions of Abbott, its Affiliates, their agents or
sublicensees, or Abbott’s breach of this Agreement, except to the extent such
third party claims arise out of the negligence or willful misconduct of ALS, or
any of its Affiliates or any of their respective directors, officers, employees
and agents. ALS shall give Abbott prompt notice in writing of any such claim or
lawsuit and permit Abbott to undertake sole control of the defense and
settlement thereof at Abbott’s expense. In any such claim or lawsuit:

 

(a)                                  ALS will cooperate in the defense by
providing access to witnesses and evidence available to it. ALS shall have the
right to participate, at its expense, in any defense to the extent that in its
judgment ALS may be prejudiced by Abbott’s sole defense thereof.

 

(b)                                 Any settlement for which ALS intends to seek
or has sought indemnification hereunder from Abbott shall not be binding upon
Abbott without the written consent of Abbott.

 

12

--------------------------------------------------------------------------------


 

 

7.5                                 REPORTABLE ADVERSE EVENTS. Each party
warrants that it shall advise the other of any serious adverse events relating
in any way to the Compounds or the Product as and when such serious adverse
events are reported or reportable by it to the Regulatory Authorities.

 

7.6                                 COMPLIANCE WITH LAW. In its activities
relating to this Agreement, each party covenants to the other party that it
shall comply with all applicable laws, rules and regulations.

 

7.8                                 LIMITATION. EXCEPT FOR THE EXPRESS
WARRANTIES IN THIS ARTICLE 7, NEITHER PARTY MAKES ANY WARRANTIES, EXPRESS OR
IMPLIED, IN FACT OR BY OPERATION OF LAW, STATUTORY OR OTHERWISE. EACH PARTY
SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. EXCEPT FOR AMOUNTS FINALLY AWARDED FOR INDEMNIFICATION FOR
THIRD PARTY LIABILITIES UNDER SECTIONS 7.3 AND 7.4 ABOVE, NEITHER PARTY SHALL BE
LIABLE TO THE OTHER PARTY HERETO OR TO ANY THIRD PARTY FOR ANY SPECIAL,
CONSEQUENTIAL, EXEMPLARY OR INCIDENTAL DAMAGES (INCLUDING LOST OR ANTICIPATED
PROFITS RELATING TO THE SAME) ARISING FROM ANY CLAIM RELATING TO THIS AGREEMENT,
WHETHER SUCH CLAIM IS BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE) OR
OTHERWISE, EVEN IF AN AUTHORIZED REPRESENTATIVE OF SUCH PARTY IS ADVISED OF THE
POSSIBILITY OR LIKELIHOOD OF SAME.

 

8.                                       CONFIDENTIALITY AND NON-DISCLOSURE.

 

8.1                                 NONDISCLOSURE. Neither party shall use or
disclose any Confidential Information received by it from the other party
pursuant to this Agreement without the prior written consent of the other. This
obligation will continue for a period of seven (7) years after termination of
this Agreement or expiration of the Term.

 

8.2                                 RESTRICTION. Each party shall restrict
dissemination of Confidential Information of the other party to those of its
employees, Affiliates, contractors, agents and sublicensees (if any) who have a
need therefore in carrying out their functions. Neither party shall obtain any
right of any kind to the Confidential Information of the other party by virtue
of this Agreement, except as granted under this Agreement.

 

8.3                                 RESTRICTION EXEMPTIONS. Nothing contained in
this ARTICLE 8 or SECTION 1.4 shall be construed to restrict the parties from
using or disclosing Confidential Information solely to the extent and solely as
required:

 

(a)                                  for regulatory, tax or customs reasons;

 

(b)                                 for audit purposes;

 

(c)                                  by court order or other governmental order
or request;

 

13

--------------------------------------------------------------------------------


 

(d)                                 to perform acts permitted by this Agreement,
including (i) disclosure by ALS to third parties undertaking clinical trials and
the like on behalf of ALS, so long as such third parties are under a legal
obligation to ALS to protect the confidentiality of such Confidential
Information, (ii) disclosure by ALS to sublicensees, so long as such
sublicensees are under a legal obligation to ALS to protect the confidentiality
of such Confidential Information or (iii) disclosure by ALS or its sublicensees
in connection with the marketing and commercial sale of Product, to the extent
required by law; or

 

(e)                                  as required by ALS in connection with a
private or public financing.

 

9.                                       TERM AND TERMINATION.

 

9.1                                 The Term of this Agreement shall continue in
effect until the last to expire of the Patents unless earlier terminated as
provided in this ARTICLE 9. Upon the expiration of the Term, ALS shall have a
non-exclusive, perpetual and irrevocable license under Abbott’s Know-How,
without any further payment obligation to Abbott, except for the payment
obligations accruing prior to such date and the indemnification obligations
under SECTION 7.3.

 

9.2                                 ALS shall have the right, without cause, to
terminate this Agreement upon sixty (60) days’ written notice, at the end of
which the termination shall be effective. Before such termination becomes
effective, ALS shall pay all payments and royalties which may have become due
prior to the effective date of such termination. Upon such termination, ALS
shall assign and deliver without charge, and Abbott shall be entitled to retain
for its own use, all materials (Compounds, bulk and processed clinical
material), studies and information relating to the Compounds.

 

9.3                                 Either party may terminate this Agreement by
giving to the other party prior written notice of not less than thirty (30) days
in the case of a monetary breach and of not less than ninety (90) days in the
event the other party shall commit a non-monetary material breach of this
Agreement, and such breaching party shall fail to cure such breach during such
thirty (30) or ninety (90) day period, as applicable. No such cancellation and
termination shall release the breaching party from any obligations hereunder
incurred prior thereto. If, in any dispute submitted for resolution pursuant to
Section 13.8, the neutral determines that there has been a material breach of
the Agreement, the breaching party shall not be entitled to an additional cure
period, but rather, the non-breaching party may immediately terminate this
Agreement.

 

9.4                                 Either party may terminate this Agreement on
thirty (30) days notice if the other party passes a resolution or a court of
competent jurisdiction makes an order for its winding up; or ceases its business
operations.

 

14

--------------------------------------------------------------------------------


 

9.5                                 Abbott may terminate this Agreement
immediately if ALS, directly or indirectly, commences or participates in any
proceedings in order to have any of the Patents declared invalid in any country.

 

9.6                                 Termination of this Agreement shall be
without prejudice to any rights of either party against the other which may have
accrued up to the date such termination becomes effective.

 

9.7                                 All causes of action accruing to either
party under this Agreement shall survive expiration or termination of this
Agreement for any reason.

 

9.8                                 Upon any termination or expiration of this
Agreement, each party shall promptly return to the other party all written
Confidential Information of such other party, and all copies thereof (retaining
one copy of the Confidential Information of the other in its confidential files
for archival purposes only), which is not covered by a paid-up license or other
rights specified herein surviving such termination or expiration. Further, upon
termination of this Agreement in whole or in part, except upon termination of
this Agreement by ALS pursuant to Sections 9.3 or 9.4 above, ALS shall act
promptly to ensure a smooth transition of rights to Abbott, including but not
limited to the transfer of any and all relevant Regulatory Approvals to Abbott.

 

10.                                 INFRINGEMENT OF PATENTS BY THIRD PARTY. In
the event of an actual or suspected infringement of a Patent by a third party,
the following shall apply:

 

10.1                           NOTICE. Each party shall give the other written
notice if one of them becomes aware of any infringement by a third party of any
Patent. Upon notice of any such infringement, the parties shall promptly consult
with one another with a view toward reaching agreement on a course of action to
be pursued.

 

10.2                           ALS’S RIGHT TO BRING INFRINGEMENT ACTION.

 

(a)                                  ALS ELECTION. If a third party infringes
any Patent, Abbott shall have the first right, but not the obligation, to
institute and prosecute an action or proceeding to abate such infringement and
to resolve such matter by settlement or otherwise.

 

(i)                                     Abbott shall notify ALS of its intention
to bring an action or proceeding prior to filing the same and in sufficient time
to allow ALS the opportunity to discuss with Abbott the choice of counsel for
such matter. Abbott shall keep ALS timely informed of material developments in
the prosecution or settlement of such action or proceeding. Abbott shall be
responsible for all fees and expenses of any action or proceeding against
infringers which Abbott initiates. ALS shall cooperate fully at its expense by
joining as a party plaintiff if reasonably requested to do so

 

15

--------------------------------------------------------------------------------


 

by Abbott or if required to do so by law to maintain such action or proceeding
and by executing and making available such documents as Abbott may reasonably
request. ALS may be represented by counsel in any such legal proceedings, at
ALS’s own expense.

 

(ii)                                  If Abbott elects not to exercise such
first right it shall notify ALS of its determination in writing. Thereafter, ALS
shall have the right, at its discretion, to institute and prosecute an action or
proceeding to abate such infringement and to resolve such matter by settlement
or otherwise. ALS shall keep Abbott timely informed of material developments in
the prosecution or settlement of such action or proceeding. ALS shall be
responsible for all fees and expenses of any action or proceeding against
infringers which ALS initiates. Abbott shall cooperate fully by joining as a
party plaintiff if reasonably requested to do so by ALS or if required to do so
by law to maintain such action and by executing and making available such
documents as ALS may reasonably request. Abbott may be represented by counsel in
any such action, at its own expense.

 

(b)                                 ALS’S USE OF PROCEEDS. All amounts of every
kind and nature recovered from an action or proceeding of infringement brought
by ALS shall belong to ALS, and shall be used first to reimburse ALS for its
documented and actual costs of prosecution, including attorneys’ fees, expert
fees and all other related expenses, second to reimburse Abbott for its
documented and actual costs if it is represented by counsel in the proceedings,
and the balance shall thereafter be treated as Net Sales.

 

(c)                                  ABBOTT’S USE OF PROCEEDS. All amounts of
every kind and nature recovered from an action or proceeding of infringement
brought by Abbott shall belong to Abbott, and shall first be used to reimburse
Abbott for its documented and actual costs of prosecution, including attorneys’
fees, expert fees and all other related expenses, second to reimburse ALS for
its documented and actual costs if it is represented by counsel in the
proceedings, and the balance shall thereafter belong to Abbott.

 

11.                                 INFRINGEMENT OF THIRD PARTY RIGHTS; ALS
DEFENSE OF SUIT. If Abbott, its Affiliates, ALS, its Affiliates, sublicensees,
distributors or other customers are sued or threatened with suit by a third
party alleging infringement in one or more countries of the Territory of such
party’s patents or other intellectual property rights that are alleged to cover
the manufacture, use, sale, import. export or distribution of one or more
Products, Abbott or ALS, whichever is applicable, will promptly notify the other
in writing and provide a copy of the lawsuit or claim. The party being sued or
threatened with suit shall control the defense in any such claim or suit.

 

16

--------------------------------------------------------------------------------


 

Such party shall have the right to settle any such suit, including the right to
grant one or more sublicenses with the other party’s prior written approval,
which approval shall not unreasonably be withheld, provided that ALS shall not
otherwise have the right to surrender, limit or adversely affect any rights to
the Patents. ABBOTT MAKES NO WARRANTIES AND SPECIFICALLY DISCLAIMS ANY
WARRANTIES REGARDING THE NON-INFRINGEMENT BY THE PRODUCTS OF THIRD PARTY RIGHTS.

 

12.                                 PATENT PROSECUTION AND MAINTENANCE; PATENT
COSTS; PATENT TERM EXTENSION.

 

12.1                           DISCLOSURE OF PATENTS/APPLICATIONS TO ALS. Within
thirty (30) days following the Effective Date, Abbott shall, to the extent not
previously disclosed, disclose to ALS the complete text of, and all other
information in its possession or control directly related to (a) all patent
applications included in the Patents filed anywhere in the Territory; and
(b) all patents included in the Patents as well as all information in Abbott’s,
its Affiliates and its patent counsel’s possession concerning the institution or
possible institution of any interference, opposition, reexamination, reissue,
revocation, nullification or any official proceeding involving an issued patent
included in the Patents anywhere in the Territory. ABBOTT MAKES NO WARRANTIES
AND SPECIFICALLY DISCLAIMS ANY WARRANTIES REGARDING THE PATENTABILITY OF PENDING
PATENT APPLICATIONS.

 

12.2                           PROSECUTION AND MAINTENANCE. Abbott shall file,
prosecute and maintain all of the Patents in Abbott’s name, including
oppositions and interferences. In the event that Abbott determines to abandon
any patent application that is included in the Patents or to no longer maintain
any patent that is included within the Patents, Abbott shall give ALS ninety
(90) days prior written notice before taking any action or inaction in
furtherance of such determination during which time ALS shall have the right but
not the obligation to assume the prosection of such patent application or the
maintenance of such patent. Abbott and ALS shall consult and cooperate with each
other, and Abbott shall keep ALS reasonably informed, with respect to the
prosecution and maintenance of the Patents hereunder. Abbott will provide ALS
with copies of all material correspondence sent to or received from the United
States Patent and Trademark Office in connection with the prosecution and
maintenance of the Patents. Abbott shall provide copies in a timely manner to
allow ALS an opportunity, if it so elects, to review and comment on Abbott’s
proposed patent strategy.

 

17

--------------------------------------------------------------------------------


 

13.                                 MISCELLANEOUS.

 

13.1                           FORCE MAJEURE. If the performance by either party
of any of its obligations under this Agreement (except the obligation to pay
money) shall be prevented by circumstances beyond its reasonable control which
could not have been avoided by the exercise of reasonable diligence, then such
party shall be excused from the performance of that obligation for the duration
of the event. The affected party shall promptly notify the other party in
writing should such circumstances arise, give an indication of the likely extent
and duration thereof, and shall use commercially reasonable efforts to resume
performance of its obligations as soon as practicable.

 

13.2                           NOTICES. Any notice required to be given or made
under this Agreement by one of the parties hereto to the other shall be in
writing, by personal delivery, registered U.S. mail or overnight courier,
addressed to such other party at its address indicated below, or to such other
address as the addressee shall have last furnished in writing to the addressor
and shall be effective upon the date of receipt.

 

If to ALS:

 

Advanced Life Sciences Holdings, Inc.
1440 Davey Road
Woodridge, Illinois 60517
Attn:  Michael T. Flavin, Ph.D.,

          Chairman and Chief Executive Officer

 

 

 

With copy to:

 

Winston & Strawn, LLP
35 West Wacker Drive
Chicago, IL 60601
Attn:  Thomas P. Fitzgerald

 

 

 

If to Abbott:

 

Abbott Laboratories
100 Abbott Park Road
Department 309; Building AP30
Abbott Park, Illinois 60064-3537

 

 

 

With a copy to:

 

Abbott Laboratories
100 Abbott Park Road
Department 322; Building AP6D
Abbott Park, Illinois 60064-6049
Attn:  Divisional Vice President, Domestic Legal

 

13.3                           APPLICABLE LAW/COMPLIANCE. This Agreement shall
be governed by and construed in accordance with the laws of the State of
Illinois, excluding its conflict of laws provision. Each party hereto shall
comply with all applicable laws, rules, ordinances, guidelines, consent decrees
and regulations of any federal, state or other governmental authority.

 

13.4                           ENTIRE AGREEMENT. This Agreement and the
attachments (Exhibits) contain the entire understanding of the parties with
respect to the subject matter hereof. All express or implied agreements and
understandings, either oral or written, heretofore made are

 

18

--------------------------------------------------------------------------------


 

expressly merged in and made a part of this Agreement. This Agreement may be
amended, or any term hereof modified, only by a written instrument duly executed
by both parties hereto.

 

13.5         COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

13.6         SEVERABILITY/HEADINGS. If any provision of this Agreement is deemed
unenforceable, the remainder of the Agreement will not be affected and, if
appropriate, the parties will attempt to replace the unenforceable provision
with a new provision that, to the extent possible, reflects the parties’
original intent. The captions and headings used in this Agreement are for
reference only and are not to be construed in any way as terms or used to
interpret the provisions of this Agreement.

 

13.7         ASSIGNMENT. Neither party may, without prior written consent of the
other, assign this Agreement or transfer its interest or any part thereof under
this Agreement to any third party except that either party may assign this
Agreement without such consent (i) to the surviving entity in a merger or
consolidation involving such party; (ii) to a third party that acquires all or
substantially all of the assets or the business of such party to which this
Agreement pertains; or (iii) to any Affiliate of that party and such party
hereby guarantees the performance by such Affiliate. A sale of shares of stock
shall not constitute an assignment in violation of this section. For purposes of
this Article 14, the term “Affiliate” means any corporation, company,
partnership, joint venture and/or other entity which controls, is controlled by,
or is under common control of either party hereto. For purposes of this
definition, control shall mean direct or indirect ownership of more than fifty
percent (50%) of the stock or participating shares entitled to vote for the
election of directors (but only as long as such ownership exists).

 

13.8         DISPUTE RESOLUTION. The parties hereto shall attempt to settle any
dispute arising out of or relating to this Agreement in an amicable way. Except
for claims for injunctive or other equitable relief, which may be brought in any
court of competent jurisdiction, any controversy, claim or right of termination
for cause which may arise under, out of, in connection with, or relating to this
Agreement, or any breach thereof, shall be settled according to the Alternative
Dispute Resolution provisions attached hereto as EXHIBIT C.

 

13.9         INDEPENDENT CONTRACTOR. It is understood that both parties hereto
are independent contractors and engage in the operation of their own respective
businesses and neither party hereto is to be considered the agent of the other
party for any purpose whatsoever and neither party has any authority to enter
into any contract or assume any obligation for the other party or to make any
warranty or representation on behalf of the other party. Each party shall be
fully responsible for its own employees, servants and agents, and the employees,
servants and agents of one party shall not be deemed to be employees, servants
and agents of the other party for any purpose whatsoever.

 

13.10       PUBLICITY. No press release or other public announcement shall be
made by either party concerning the execution of this Agreement or the fact that
ALS has licensed the Compounds from Abbott, without the prior written consent of
the non—disclosing party, which

 

19

--------------------------------------------------------------------------------


 

consent may be withheld in the non-disclosing party’s sole discretion. Neither
party shall use the name of the other party, its officers, employees or agents
without the other party’s prior written consent, except where the name of the
other party must be disclosed as a matter of law. ALS anticipates that it will
make an initial public offering of its securities during the Option Term and
that disclosure of a summary of the terms of this Agreement may be required to
be included in a registration statement to be filed with the Securities and
Exchange Commission pertaining to such initial public offering. If, in good
faith, counsel for ALS determines that such disclosure is required, ALS shall
give Abbott written notice thereof not less than thirty (30) days prior to the
making of any such filing, together with a draft of the disclosure ALS intends
to make regarding this Agreement. Abbott shall have fifteen (15) days to review
and comment on the draft of the disclosure. ALS shall use all reasonable efforts
to incorporate Abbott’s comments. Should either party wish to make a disclosure
or be required by law to make a disclosure under circumstances other than those
described above, the disclosing party shall submit a copy of the proposed
disclosure to the other party for review. The non—disclosing party shall have
three (3) weeks to review and comment on the content of such disclosure. In the
case of a disclosure required by law, the disclosing party, subject to legal
requirements, shall use all reasonable efforts to accommodate the non—disclosing
party’s comments. For non—routine matters like an emergency, special
circumstance, or other situation where the law compels a disclosure in less than
three (3) week’s time, the non-disclosing party agrees to use commercially
reasonable efforts to provide its review and comment in order to meet the
disclosing party’s timetable.

 

 

[SIGNATURE PAGE FOLLOWS]

 

20

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO LICENSE AGREEMENT ]

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

ABBOTT LABORATORIES

ADVANCED LIFE SCIENCES
HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey M. Leiden, Ph.D.

 

By:

/s/ Michael T. Flavin, Ph.D.

 

Name:

Jeffrey M. Leiden, M.D., Ph.D.

 

Name: Michael T. Flavin, Ph.D.

Its:

President and Chief Operating Officer,
Pharmaceutical Products Group

Its:

Chairman and Chief Executive
Officer

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PATENTS AND PATENT APPLICATIONS

 

(SEE ATTACHED.)

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SCHEDULE OF RELEASE SPECIFICATION TESTS

 

1.  Assay by HPLC

 

Not less than 950 mcg/mg on the anhydrous basis

 

 

 

2.  Impurities/Related Substances (by HPLC)

 

Report results for 2-epimer (RRT About 0.91)
Not more than 2.00% of cis-A195773 (RRT about 1.10)
Not more than 5.00% total impurities
No other single unknown impurity greater that 1.00%
No other single known impurity greater than 1.50%

 

 

 

3.  Moisture (Karl Fischer)

 

Not more than 2.0%

 

 

 

4.  X-Ray Diffraction

 

Report pattern observed

 

 

 

5.  Physical Examination

 

Appearance: Powder; some soft lumps may be present Color: White to light tan

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ALTERNATIVE DISPUTE RESOLUTION

 

The parties recognize that from time to time a dispute may arise relating to
either party’s rights or obligations under this Agreement. The parties agree
that any such dispute shall be resolved by the Alternative Dispute Resolution
(“ADR”) provisions set forth in this Exhibit, the result of which shall be
binding upon the parties.

 

To begin the ADR process, a party first must send written notice of the dispute
to the other party for attempted resolution by good faith negotiations between
their respective presidents (or their designees) of the affected subsidiaries,
divisions, or business units within twenty-eight (28) days after such notice is
received (all references to “days” in this ADR provision are to calendar days).
If the matter has not been resolved within twenty-eight (28) days of the notice
of dispute, or if the parties fail to meet within such twenty-eight (28) days,
either party may initiate an ADR proceeding as provided herein. The parties
shall have the right to be represented by counsel in such a proceeding.

 

1. To begin an ADR proceeding, a party shall provide written notice to the other
party of the issues to be resolved by ADR. Within fourteen (14) days after its
receipt of such notice, the other party may, by written notice to the party
initiating the ADR, add additional issues to be resolved within the same ADR.

 

2. Within twenty-one (21) days following receipt of the original ADR notice, the
parties shall select a mutually acceptable neutral to preside in the resolution
of any disputes in this ADR proceeding. If the parties are unable to agree on a
mutually acceptable neutral within such period, either party may request the
President of the CPR Institute for Dispute Resolution (“CPR”), 366 Madison
Avenue, 14th Floor, New York, New York 10017, to select a neutral pursuant to
the following procedures:

 

(a) The CPR shall submit to the parties a list of not less than five
(5) candidates within fourteen (14) days after receipt of the request, along
with a CURRICULUM VITAE for each candidate. No candidate shall be an employee,
director, or shareholder of either party or any of their subsidiaries or
affiliates.

 

(b) Such list shall include a statement of disclosure by each candidate of any
circumstances likely to affect his or her impartiality.

 

(c) Each party shall number the candidates in order of preference (with the
number one (1) signifying the greatest preference) and shall deliver the list to
the CPR within seven (7) days following receipt of the list of candidates. If a
party believes a conflict of interest exists regarding any of the candidates,
that party shall provide a written explanation of the conflict to the CPR along
with its list

 

C-1

--------------------------------------------------------------------------------


 

showing its order of preference for the candidates. Any party failing to return
a list of preferences on time shall be deemed to have no order of preference.

 

(d) If the parties collectively have identified fewer than three (3) candidates
deemed to have conflicts, the CPR immediately shall designate as the neutral the
candidate for whom the parties collectively have indicated the greatest
preference. If a tie should result between two candidates, the CPR may designate
either candidate. If the parties collectively have identified three (3) or more
candidates deemed to have conflicts, the CPR shall review the explanations
regarding conflicts and, in its sole discretion, may either (i) immediately
designate as the neutral the candidate for whom the parties collectively have
indicated the greatest preference, or (ii) issue a new list of not less than
five (5) candidates, in which case the procedures set forth in subparagraphs
2(a) - 2(d) shall be repeated.

 

3. No earlier than twenty-eight (28) days or later than fifty-six (56) days
after selection, the neutral shall hold a hearing to resolve each of the issues
identified by the parties. The ADR proceeding shall take place at a location
agreed upon by the parties. If the parties cannot agree, the neutral shall
designate a location other than the principal place of business of either party
or any of their subsidiaries or affiliates.

 

4. At least seven (7) days prior to the hearing, each party shall submit the
following to the other party and the neutral:

 

(a) a copy of all exhibits on which such party intends to rely in any oral or
written presentation to the neutral;

 

(b) a list of any witnesses such party intends to call at the hearing, and a
short summary of the anticipated testimony of each witness;

 

(c) a proposed ruling on each issue to be resolved, together with a request for
a specific damage award or other remedy for each issue. The proposed rulings and
remedies shall not contain any recitation of the facts or any legal arguments
and shall not exceed one (1) page per issue.

 

(d) a brief in support of such party’s proposed rulings and remedies, provided
that the brief shall not exceed twenty (20) pages. This page limitation shall
apply regardless of the number of issues raised in the ADR proceeding.

 

Each party shall be permitted to take up to a maximum of two (2) depositions of
no more than five (5) hours each. Notwithstanding the foregoing, except as
expressly set forth in subparagraphs 4(a) - 4(d) no further discovery shall be
required or permitted by any means, including depositions, interrogatories,
requests for admissions, or production of documents.

 

C-2

--------------------------------------------------------------------------------


 

5. The hearing shall be conducted on two (2) consecutive days and shall be
governed by the following rules:

 

(a) Each party shall be entitled to five (5) hours of hearing time to present
its case. The neutral shall determine whether each party has had the five
(5) hours to which it is entitled.

 

(b) Each party shall be entitled, but not required, to make an opening
statement, to present regular and rebuttal testimony, documents or other
evidence, to cross-examine witnesses, and to make a closing argument.
Cross-examination of witnesses shall occur immediately after their direct
testimony, and cross-examination time shall be charged against the party
conducting the cross-examination.

 

(c) The party initiating the ADR shall begin the hearing and, if it chooses to
make an opening statement, shall address not only issues it raised but also any
issues raised by the responding party. The responding party, if it chooses to
make an opening statement, also shall address all issues raised in the ADR.
Thereafter, the presentation of regular and rebuttal testimony and documents,
other evidence, and closing arguments shall proceed in the same sequence.

 

(d) Except when testifying, witnesses shall be excluded from the hearing until
closing arguments.

 

(e) Settlement negotiations, including any statements made therein, shall not be
admissible under any circumstances. Affidavits prepared for purposes of the ADR
hearing also shall not be admissible. As to all other matters, the neutral shall
have sole discretion regarding the admissibility of any evidence.

 

6. Within seven (7) days following completion of the hearing, each party may
submit to the other party and the neutral a post-hearing brief in support of its
proposed rulings and remedies, provided that such brief shall not contain or
discuss any new evidence and shall not exceed ten (10) pages. This
page limitation shall apply regardless of the number of issues raised in the ADR
proceeding.

 

7. The neutral shall rule on each disputed issue within fourteen (14) days
following completion of the hearing. Such ruling shall adopt in its entirety the
proposed ruling and remedy of one of the parties on each disputed issue but may
adopt one party’s proposed rulings and remedies on some issues and the other
party’s proposed rulings and remedies on other issues. The neutral shall not
issue any written opinion or otherwise explain the basis of the ruling.

 

8. The neutral shall be paid a reasonable fee plus expenses. These fees and
expenses, along with the reasonable legal fees and expenses of the prevailing
party (including all

 

C-3

--------------------------------------------------------------------------------


 

expert witness fees and expenses) the fees and expenses of a court reporter, and
any expenses for a hearing room, shall be paid as follows:

 

(a) If the neutral rules in favor of one party on all disputed issues in the
ADR, the losing party shall pay 100% of such fees and expenses.

 

(b) If the neutral rules in favor of one party on some issues and the other
party on other issues, the neutral shall issue with the rulings a written
determination as to how such fees and expenses shall be allocated between the
parties. The neutral shall allocate fees and expenses in a way that bears a
reasonable relationship to the outcome of the ADR, with the party prevailing on
more issues, or on issues of greater value or gravity, recovering a relatively
larger share of its legal fees and expenses.

 

9. The rulings of the neutral and the allocation of fees and expenses shall be
binding, non-reviewable, and non-appealable, and may be entered as a final
judgment in any court having jurisdiction.

 

10. Except as provided in paragraph 9 or as required by law, the existence of
the dispute, any settlement negotiations, the ADR hearing, any submissions
(including exhibits, testimony, proposed rulings, and briefs), and the rulings
shall be deemed Confidential Information. The neutral shall have the authority
to impose sanctions for unauthorized disclosure of Confidential Information.

 

C-4

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO LICENSE AGREEMENT

 

This FIRST AMENDMENT TO LICENSE AGREEMENT (this “Amendment”) is entered into as
of this 27th day of April, 2005 by and between Advanced Life Sciences
Holdings, Inc., a Delaware corporation (“ALS’) and Abbott Laboratories, an
Illinois corporation (“Abbott”) to amend the terms of that certain License
Agreement dated December 13, 2004 between Abbott and ALS (the “Agreement”).

 

BACKGROUND

 

A.            The Agreement provides that certain amounts are to be paid by ALS
to Abbott in the months of May and June 2005.

 

B.            ALS has requested, and Abbott has agreed to a change in the
payment terms for such amounts.

 

C.            The parties wish to amend the Agreement to reflect the change in
the payment terms.

 

1.             INCORPORATION OF AGREEMENT. All capitalized terms which are not
defined herein shall have the same meanings as set forth in the Agreement, and
the Agreement, to the extent not inconsistent with this Amendment is
incorporated herein by this reference as though the same was set forth in its
entirety. To the extent any terms and provisions of the Agreement are
inconsistent with the amendment set forth in Paragraph 2 below, such terms and
provisions shall be deemed superseded hereby. Except as specifically set forth
herein, the Agreement shall remain in full force and effect and its provisions
shall be binding on the parties hereto.

 

2.             AMENDMENT OF THE AGREEMENT. Paragraph 4.2(a) shall be replaced in
its entirety as follows:

 

(a)           ALS shall pay to Abbott, as the purchase price for the Inventory
to be purchased under this ARTICLE 4, the aggregate amount of Ten Million
Dollars ($10,000,000), payable as follows: (a) Two Million Dollars ($2,000,000)
upon the execution of this Agreement, (b) Eight Million Dollars ($8,000,000) on
the earlier to occur of: (i) five (5) days after the closing of ALS’ initial
public offering of securities or, (ii) September 1, 2005. Abbott shall ship
approximately a pro rata portion of the Inventory to ALS upon receipt of each of
the foregoing payments (i.e. approximately twenty percent (20%) of the Inventory
shall be shipped by Abbott upon receipt of the initial payment of Two Million
Dollars ($2,000,000)) unless otherwise agreed by the parties in writing.

 

--------------------------------------------------------------------------------


 

3.             EFFECTUATION. The amendment to the Agreement contemplated by this
Amendment shall be deemed effective as of the date first written above upon the
full execution of this Amendment and without any further action required by the
parties hereto. There are no conditions precedent or subsequent to the
effectiveness of this Amendment.

 

4.             COUNTERPARTS. This Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. One or more counterparts
of this Amendment may be delivered by facsimile, with the intention that
delivery by such means shall have the same effect as delivery of an original
counterpart thereof.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

 

ABBOTT LABORATORIES

ADVANCED LIFE
SCIENCES HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ James L. Tyree

 

By:

/s/ Michael T. Flavin, M.D.

 

Name:

James L. Tyree

Name:

Michael T. Flavin, M.D.

Its:

Vice President, Global Licensing/

Its:

Chairman and Chief

 

New Business Development

 

Executive Officer

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

 

SECOND AMENDMENT TO LICENSE AGREEMENT

 

This SECOND AMENDMENT TO THE LICENSE AGREEMENT (this “AMENDMENT”) is entered
into as of this 2nd day of August, 2005 by and between Advanced Life Sciences
Holdings, Inc., a Delaware corporation (“ALS”) and Abbott Laboratories, an
Illinois corporation (“ABBOTT”) to amend the terms of that certain License
Agreement dated December 13, 2004 between Abbott and ALS (the “AGREEMENT”). This
Amendment amends and restates that certain Second Amendment to License
Agreement, dated as of August 1, 2005, in its entirety.

 

BACKGROUND

 

A.            Abbott and ALS entered into the Agreement on December 13, 2004
(the “EFFECTIVE DATE”).

 

B.            The Agreement provides ALS with an exclusive worldwide license
(except in Japan) to certain patent applications and patents relating to the
Compounds.

 

C.            Abbott has requested and ALS has agreed to delete all references
to Compound B throughout the entire Agreement along with any associated rights
or obligations.

 

D.            The Agreement provides that certain amounts are to be paid by ALS
to Abbott upon achieving certain milestone events.

 

E.             Both ALS and Abbott desire to change the payment terms for those
amounts due upon certain milestone events.

 

F.             The Agreement provides that ALS shall pay to Abbott royalty
payments on Net Sales of any Product.

 

G.            ALS has requested and Abbott has agreed to change the amount of
that certain royalty on Net Sales.

 

H.            The parties wish to amend the Agreement to, among other things,
reflect the changes outlined above.

 

1.     INCORPORATION OF THE AGREEMENT. All capitalized terms which are not
defined herein shall have the same meanings as set forth in the Agreement, and
the Agreement, to the extent not inconsistent with this Amendment, is
incorporated herein by this reference as though the same was set forth in its
entirety. To the extent any terms and provisions of the Agreement are
inconsistent with the amendments set forth in Paragraph 2 below, such terms and
provisions shall be deemed superseded hereby. Except as specifically set forth
herein, the Agreement shall remain in full force and effect and its provisions
shall be binding on the parties hereto.

 

2.     AMENDMENT OF THE AGREEMENT. The Agreement is hereby amended as follows:

 

a.     CHANGE IN DEFINITIONS.

 

i.      Section 1.4 is hereby deleted in its entirety.

 

ii.     All references to Compound B in Sections 1.5, 1.6, 1.10, 1.14, 1.15, and
1.16 are hereby deleted.

 

--------------------------------------------------------------------------------


 

b.     CHANGE IN LICENSE GRANT. SECTION 2 of the Agreement is hereby deleted in
its entirety and shall be replaced with the following:

 

“Subject to the terms and conditions of this Agreement, Abbott hereby grants to
ALS an Exclusive License in the Territory, under Abbott Technology, for all
Pharmaceutical Uses, with the right to grant sublicenses pursuant to SECTION 5.5
hereof, to (i) research, develop, make or have made, Compound A and Product(s);
(ii) apply for and obtain Regulatory Approvals, all as may be required to
manufacture and commercialize Product(s); and (iii) register, use,
import/export, market, offer to sell and sell, Compound A and Product(s).”

 

c.     CHANGE IN REFERENCES TO COMPOUND B. All references to Compound B in
Sections 3, 6, and 7 any Exhibits attached to the Agreement are hereby deleted
along with any associated rights or obligations.

 

d.     CHANGE IN MILESTONE PAYMENTS. SECTION 6.1 of the Agreement is hereby
deleted in its entirety and shall be replaced with the following:

 

“The milestone payments are independent, nonrefundable, and are not creditable
against any other amounts due under the agreement:

 

MILESTONE

 

PAYMENT

 

The earlier to occur of October 31, 2005 or the commencement of clinical trials
(administration to first patient) of Compound A by ALS

 

$

5,000,000

 

 

 

 

 

Submission of an NDA for Compound A for the United States. In the event that ALS
submits an NDA for Compound A to the European Union prior to submission in the
United States, ALS shall pay to Abbott one half (1/2) of the milestone due under
this term upon submission to the European Union and the balance of this
milestone shall become due upon submission of an NDA for Compound A in the
United States.

 

$

10,000,000

 

 

 

 

 

Receipt of Regulatory Approval of Compound A in the United States. In the event
that ALS receives Regulatory Approval of Compound A in the European Union prior
to receipt of Regulatory Approval in the United States, ALS shall pay to Abbott
one half (1/2) of the milestone due under this term upon Regulatory Approval in
the European Union and the balance of this milestone shall become due upon
receipt of Regulatory Approval of Compound A in the United States.

 

$

30,000,000

 

 

 

 

 

Upon reaching Net Sales of $200,000,000 for the Product.

 

$

2,500,000

 

 

 

 

 

Upon reaching Net Sales of $400,000,000 for the Product.

 

$

5,000,000”

 

 

e.     CHANGE IN ROYALTY PAYMENTS. SECTION 6.2(a)(i) of the Agreement is hereby
deleted in its entirety and shall be replaced with the following:

 

“nineteen percent (19%) on Net Sales of up to $100,000,000; eighteen percent
(18%) on Net Sales of $100,000,000.01 to $200,000,000; and seveteen percent
(17%) on Net Sales of $200,000,000.01 and above, with respect to which, but for
the license granted hereunder, the manufacture, use or sale of Product would
infringe a Valid Claim in such country, and”

 

3.     EFFECTUATION. The amendment to the Agreement contemplated by this
Amendment shall be deemed effective as of the date first written above upon the
full execution of this Amendment and without any further action required by the
parties hereto. There are no conditions precedent or subsequent to the
effectiveness of this Amendment.

 

4.     COUNTERPARTS. This Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. One or more counterparts of this
Amendment may be delivered by facsimile, with the intention that delivery by
such means shall have the same

 

--------------------------------------------------------------------------------


 

effect as delivery of an original counterpart thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED SECOND AMENDMENT
TO THE LICENSE AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

ABBOTT LABORATORIES

ADVANCED LIFE SCIENCES HOLDINGS, INC.

 

 

By:

/s/ James L. Tyree

 

By:

/s/ Michael T. Flavin, Ph.D.

 

Name:

James L. Tyree

Name: Michael T. Flavin, Ph.D.

Its:

Vice President, Global

Its: Chairman and Chief Executive Officer

 

Licensing/New Business
Development

 

 

--------------------------------------------------------------------------------


 


THIRD AMENDMENT TO LICENSE AGREEMENT


 

This THIRD AMENDMENT TO THE LICENSE AGREEMENT (this “Amendment”) is entered into
as of this 10th day of August, 2005 by and between Advanced Life Sciences
Holdings, Inc., a Delaware corporation (“ALS”) and Abbott Laboratories, an
Illinois corporation (“Abbott”) to amend the terms of that certain License
Agreement dated December 13, 2004 between Abbott and ALS (the “Agreement”).

 

BACKGROUND

 

A.    Abbott and ALS entered into the Agreement on December 13, 2004.

 

B.    The Agreement provides ALS with an exclusive worldwide license (except in
Japan) to certain patent applications and patents relating to the Compound.

 

C.    The Agreement provides that certain amounts are to be paid by ALS to
Abbott upon achieving certain milestone events.

 

D.    Both ALS and Abbott desire to change the payment terms for those amounts
due upon  a certain milestone event in exchange for ALS issuing Abbott shares of
its common stock in a concurrent offering to ALS’s initial public offering.

 

E.     The parties wish to amend the Agreement to, among other things, reflect
the changes outlined above.

 

1.     Incorporation of the Agreement.  All capitalized terms which are not
defined herein shall have the same meanings as set forth in the Agreement, and
the Agreement, to the extent not inconsistent with this Amendment, is
incorporated herein by this reference as though the same was set forth in its
entirety.  To the extent any terms and provisions of the Agreement are
inconsistent with the amendments set forth in Paragraph 2 below, such terms and
provisions shall be deemed superseded hereby.  Except as specifically set forth
herein, the Agreement shall remain in full force and effect and its provisions
shall be binding on the parties hereto.

 

2.     Amendment of the Agreement.  Section 6.1 of the Agreement is hereby
amended by deleting “$5,000,000” as the first payment in the chart of milestone
obligations and inserting “$2,000,000” in lieu thereof.

 

3.     Effectuation.  This Amendment shall be deemed effective as of the date
first written above upon satisfaction of the following conditions precedent:

 

a.     ALS and Abbott shall have executed and delivered counterpart signature
pages to this Amendment; and

 

b.     In consideration for the amendment to Section 6.1 set forth above, ALS
shall have delivered to Abbott a stock certificate representing 600,000 shares
of common stock, par value $0.01 per share, of ALS (the “Certificate”).

 

4.     Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.  One or more counterparts
of this Amendment may be delivered by facsimile, with the intention that
delivery by such means shall have the same effect as delivery of an original
counterpart thereof.

 

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to the License Agreement]

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.  Abbott, by its signature below, acknowledges its
receipt of the Certificate.

 

 

ABBOTT LABORATORIES

ADVANCED LIFE SCIENCES HOLDINGS, INC.

 

 

 

 

By:

/s/ JAMES L. TYREE

 

By:

/s/ MICHAEL T. FLAVIN

 

Name:

James L. Tyree

Name:

Michael T. Flavin, Ph.D.

Its:

Vice President, Global Licensing/

Its:

Chairman and Chief Executive Officer

 

New Business Development

 

 

 

--------------------------------------------------------------------------------